DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 02 December 2021 has been considered.
	Claims 2, 3 and 5-8 have been cancelled.  Claims 1, 4, 9 and 10 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Biotechnology and Bioengineering, 42: 1142-1150, 1993 -- see the IDS filed 09 June 2021) in view of CN 10-5296409 A (see the IDS filed 09 June 2021).
	Lee et al. describe the production of alpha-amylase in cultures of Bacillus subtilis (abstract).  Bacillus subtilis is cultured initially in a medium containing 15 mg/L (15ppm) kanamycin (page 1143 under “Media and Cultivation”).  Subsequently, the culture medium containing B. subtilis and kanamycin is diluted in a batch or fed-batch culture of the B. subtilis (pages 1145-1146 under “Continuous Culture Versus Fed-Batch Culture”; Figures 2 and 3).

	CN 10-5296409 A describes engineering bacterium for producing alkaline pectinase (abstract).  In one embodiment, Escherichia coli is grown in a first stage wherein glucose, streptomycin (100 mg/L, i.e., 100 ppm) and IPTG are added at the beginning of the culture, and in a following stage glucose is added as a 20% mother liquor, thereby diluting the streptomycin this is present (paragraphs 0066]-[0071]).
	It would have been obvious to have substituted streptomycin for kanamycin in the process of Lee et al. because CN 10-5296409 A shows that streptomycin is an effective antibiotic for use in a process for producing bacterial cells for making a desired protein.  Furthermore, kanamycin and streptomycin are aminoglycoside antibiotics which have a similar mechanism of action and, therefore, the use of streptomycin instead of kanamycin would be the simple substitution of one known element for another to obtain predictable results.  The particular concentration of streptomycin used in the process and its extent of dilution would be variables for routine optimization since Lee et al. and CN 10-5296409 A describe a range of values for these parameters.  With regard to Claim 9 (a method for culturing a bacterium exhibiting reduced appearance of variants forming an abnormal colony”) and Claim 10 (“a method for suppressing an appearance and a growth of variants forming an abnormal colony during liquid culture of bacteria”), the recited intended uses are given no patentable distinction since, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Arguments
	On pages 5-6 of the response, Applicant has argued that any potential new 103 rejection would be inappropriate due to the demonstration of unexpected results shown in the Specification.  The argument is not convincing because any showing of unexpected results must be commensurate in scope with the claims.  Here the results are not regarded as showing a representative range of (1) species of Bacillus, and (2) all of the recited antibiotics, and (3) the full range of recited concentrations for the antibiotics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652